Citation Nr: 0914534	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Meyers Morton, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to August 
1956.  He died in August 2002.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 and later by 
the Department of Veterans Affairs (VA) Nashville, Tennessee,  
Regional Office (RO).  The Board remanded the case for 
additional development in March 2005.  Subsequently, in a 
decision of April 2007, the Board denied the claim on the 
basis that there was no competent evidence that showed that 
the causes of death, cardiovascular disease and pulmonary 
fibrosis, were related to service.

The appellant appealed the denial of her claim to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's 
decision.  The Court granted that motion in an order issued 
in October 2008.  The case has now been returned to the Board 
for further action consistent with the terms of the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's death was 
attributable to exposure to asbestos which she asserts 
occurred in service due to his military occupational 
specialty of aircraft mechanic.  The evidence which is of 
record includes the Veteran's service medical records which 
are negative for any cardiovascular disease or pulmonary 
disease.  Also of record are numerous post service medical 
records dated from the 1990's reflecting treatment for 
respiratory and cardiovascular disease.  None of the records 
contain a diagnosis of asbestosis or any other medical 
conclusion that the Veteran's health problems were 
attributable to exposure to asbestos.  Several records noted 
a history of heavy smoking, described in an April 2002 
records as being a 40 pack year history of smoking.  The 
Veteran's death certificate reflects that his death in August 
2002 was due to cardiac failure, arteriosclerotic heart 
disease/congestive heart failure, due to or as a consequence 
of respiratory failure due to or as a consequence of 
pulmonary fibrosis.  There was no mention of asbestos.  As 
noted, the Board denied that claim on the basis that there 
was no competent medical evidence that showed that the 
cardiovascular disease or fibrosis was etiologically related 
to the Veteran's period of service.   

In the Joint Motion the parties concluded that the Board's 
decision should be vacated for two reasons.  First, it was 
stated that the Board had not provided an adequate statement 
of reasons and bases as to why the appellant's lay statements 
were inadequate to support the claim.  The appellant has 
stated that her deceased husband's "death was a result of 
asbestos exposure while he was a mechanic which [involved 
maintenance on] all aircraft that was assigned to the 11th 
Field RMS at F[ort] Worth, Texas."   In the Board's April 
2007 decision, the Board had concluded that the appellant's 
statement that there was a relationship between the Veteran's 
possible asbestos exposure during service and his pulmonary 
fibrosis were not sufficient to support the claim as she 
lacked the medical expertise necessary to opinion on matters 
involving medical knowledge.  In the Joint Motion, however, 
it was stated that the Board decision denying the claim was 
inadequate because the Board had not made any findings 
regarding the credibility of the appellant's lay statements 

Second, the Joint Motion faulted the Board's decision for 
having cited the M21-1, rather than the M21-1MR (Manual 
Rewrite).  These different versions of the manual include 
essentially the same information.  The Board notes that 
paragraph 7.21d.(1) of VBA Manual M21-1, Part VI, provided 
that: 

When considering VA compensation claims, rating specialists 
must determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  Rating specialists 
must also assure that development is accomplished to 
determine whether or not there is pre-service and/or post-
service evidence of occupational or other asbestos exposure. 
A determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

In pertinent part, the revised version of the manual provides 
that :

When deciding a claim for service connection for a disability 
resulting from exposure to asbestos determine whether or not 
service records demonstrate the Veteran was exposed to 
asbestos during service, ensure that development is 
accomplished to determine whether or not the Veteran was 
exposed to asbestos either before or after service, and 
determine whether or not a relationship exists between 
exposure to asbestos and the claimed disease, keeping in mind 
latency and exposure factors.

Although the Board had previously concluded that the 
development of evidence regarding the occurrence of exposure 
to asbestos in service was not required in light of the lack 
of competent evidence that asbestos had caused or contributed 
to the Veteran's death (See Board Remand of March 2005), the 
Joint Motion specifies that the Board should ensure that 
development is accomplished to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete set of the Veteran's 
service personnel records.

2.  Develop through the service department 
or other appropriate source the question 
regarding whether Veteran's specialty of 
Aircraft Mechanic would have resulted in 
exposure to asbestos.  The RO should also 
undertake appropriate development to 
determine whether the Veteran was exposed 
to asbestos either before or after 
service.  

3.  If there is any credible evidence of 
exposure to asbestos in service, the RO 
should obtain a medical opinion from a VA 
pulmonary specialist regarding whether any 
exposure to asbestos in service caused or 
contributed to the Veteran's death.  The 
claims folder should be made available to 
the examiner for review.  The report 
should include a summary of the relevant 
history.  The VA pulmonary specialist 
should offer an opinion as to whether the 
respiratory disease noted in post service 
medical evidence was attributable to 
exposure to in-service exposure to 
asbestos, as opposed to being attributable 
to other factors such as smoking and/or 
post service employment.  An explanation 
as to the criteria for a diagnosis of 
asbestosis or other asbestos related 
disease should be provided.  

4.  Following completion of these actions, 
the RO should review the evidence and 
determine whether the claim may now be 
granted.  If the decision remains adverse 
to the appellant, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and an opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




